Citation Nr: 1618464	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  11-34 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a nervous condition with complaints of memory loss.

2. Entitlement to service connection for an acquired psychiatric disorder, to include a nervous condition with complaints of memory loss, schizophrenia, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1979 to April 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran requested a hearing before the Board.  As the Veteran is incarcerated, in May 2015, the Board contacted the correctional institution at which the Veteran is currently incarcerated, and with officials from the facility, determined the facility would be unable to accommodate a videoconference hearing before the Board.  The Veteran was informed of this via a May 2015 letter.  In that same letter, the Veteran was notified of other ways to provide additional evidence or argument to the Board.  In light of this, the Board will proceed with adjudication of the claim.

In his original July 1980 claim, the Veteran stated he was seeking service connection for "psychological problems."  In a September 1981 claim, the Veteran stated he was seeking service connection for loss of memory.  In a February 1998 claim, the Veteran stated he was seeking service connection for "mental health schizophrenia problems."  In his January 2007 claim, the Veteran stated he was seeking service connection for paranoid schizophrenia and posttraumatic stress disorder (PTSD).  The Veteran's VA and private medical records include diagnoses of a behavioral problem with suicidal tendencies, as well as schizophrenia.  The United States Court of Appeals for Veterans Claims has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has recharacterized the claim on appeal to entitlement to service connection for an acquired psychiatric disorder, to include a nervous condition with complaints of memory loss, schizophrenia, and PTSD.

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file located on the Veterans Benefits Management System.  Documents contained on the Virtual VA paperless claims processing system include a July 2013 appellate brief; other documents are duplicative of the evidence of record, or are not relevant to the issues currently before the Board.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An August 1980 rating decision denied entitlement to service connection for a neuropsychiatric condition based on the determination that a chronic neuropsychiatric condition was not shown by the evidence of record.

2. In a September 1981 claim, the Veteran stated he was seeking service connection for loss of memory.  A September 1981 rating decision found this claim was part of the previously denied nervous condition, and that there was no new evidence to reconsider the disability.

3. The Veteran did not submit a notice of disagreement with the August 1980 or September 1981 rating decisions.  No new and material evidence was received by VA within one year of the issuance of the September 1981 rating decision.

4. A June 1998 letter decision denied reopening the Veteran's claim of entitlement to service connection for a nervous condition because the Veteran did not submit medical evidence as requested in a March 1998 letter.

5. The Veteran did not submit a notice of disagreement with the June 1998 letter decision.  No new and material evidence was received by VA within one year of the issuance of the June 1998 letter decision.

6. The additional evidence presented since the RO decision in June 1998 relates to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1. The June 1998 letter decision, which denied reopening the Veteran's claim of entitlement to service connection for a nervous condition with complaints of memory loss, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2015).

2. The additional evidence received since the June 1998 rating decision is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

An August 1980 rating decision denied entitlement to service connection for a neuropsychiatric condition based on the determination that a chronic neuropsychiatric condition was not shown by the evidence of record.  In a September 1981 claim, the Veteran stated he was seeking service connection for loss of memory.  A September 1981 rating decision found this claim was part of the previously denied nervous condition, and that there was no new evidence to reconsider the disability.  The Veteran did not submit a notice of disagreement with the August 1980 or September 1981 rating decisions.  No new and material evidence was received by VA within one year of the issuance of the September 1981 rating decision.  As such, the August 1980 and September 1981 rating decisions became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

A June 1998 letter decision denied reopening the Veteran's claim of entitlement to service connection for a nervous condition because the Veteran did not submit medical evidence as requested in a March 1998 letter.  The Veteran did not submit a notice of disagreement with the June 1998 letter decision.  No new and material evidence was received by VA within one year of the issuance of the June 1998 letter decision.  As such, the June 1998 letter decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

Since the final June 1998 RO decision, the Veteran submitted a copy of a December 1994 psychological examination report by Dr. T.P.F., in which Dr. T.P.F. diagnosed schizophrenia - residual type.  Due to the conversion of the Veteran's claims file to a purely electronic file, and the lack of a stamp on the document itself to indicate the date on which it was received by VA, the Board finds it is unclear whether the December 1994 examination report was associated with the evidentiary record prior to the final June 1998 letter decision.  Accordingly, the Board will afford the Veteran the benefit of the doubt, and finds this evidence is new, and that it was not of record at the time of the final RO decision in June 1998.  Since the final June 1998 RO decision, the Veteran has also submitted several written statements.  Unfortunately, the Veteran's handwriting can be difficult to read; however, the Veteran appears to contend his current acquired psychiatric disorder began during his active duty military service, and is related to the circumstances under which he feels he was forced out of the service.  See, e.g., June 2015 Veteran statement; April 2008 Veteran statement; March 2008 Veteran statement; July 2007 Veteran statement; April 2003 Veteran statement.  The Board finds this evidence is also new, as these statements were not of record at the time of the final RO decision in June 1998.  The December 1994 psychological examination report and the Veteran's written statements are also material evidence because they indicate the Veteran suffers from a current diagnosed psychiatric disability, and suggests a possible in-service event or injury to which may have caused the current diagnosis.  Therefore, this new evidence relates to unestablished facts necessary to substantiate the claim.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim of entitlement to service connection for a nervous condition with complaints of memory loss, as it raises a reasonable possibility that the Veteran suffers from a current psychiatric condition which the Veteran contends is related to his active duty service.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a nervous condition with complaints of memory loss is reopened, and to this extent only, the appeal is granted.


REMAND

In his written statements, it appears the Veteran contends his current acquired psychiatric disorder began during, or is related to, his active duty military service, to include the reasons for which he was separated from service.  The Veteran appears to contend that he suffered racial discrimination, that he suffered from stress put on him by other soldiers, and that he was forced out of the military.  See, e.g., June 2015 Veteran statement; August 2011 Veteran statements; March 2008 VA Form 21-0781; March 2008 Veteran statement; April 2003 Veteran statement.  The Veteran's DD Form 214 states the Narrative Reason for Separation as "Failure to maintain acceptable standards for retention," and his available service personnel records include a Remark of "Academic Failure."  However, a March 1980 mental status evaluation report states the Veteran was able to "understand and participate in board proceedings," but no reports of any military board proceedings are of record.  On remand, the AOJ should undertake appropriate efforts to obtain all of the Veteran's service personnel records, including those which discuss the reasons for which the Veteran was separated from active duty service.

The evidence of record indicates there are outstanding records from the Social Security Administration (SSA).  An August 2008 SSA inquiry indicates the Veteran's claim for SSA disability benefits was denied.  Statements by the Veteran in multiple letters indicate the Veteran's SSA disability claim may have been related to his claimed psychiatric disorder, and the December 1994 psychological evaluation by Dr. T.P.F. appears to have been completed in association with a claim for SSA benefits.  See, e.g., July 2007 Veteran statement; January 2007 Veteran statement; September 2006 Veteran statement.  On remand, the AOJ should obtain the Veteran's SSA records.

The evidence of record also indicates there are outstanding private treatment records.  In a January 1984 hospital summary from the Salisbury VA Medical Center (VAMC), it was noted the Veteran was treated in a hospital in Winston-Salem, North Carolina after ingesting ammonia, and the Veteran was later treated on the psychiatric service at Bowman-Gray after he jumped out of a fourth story window.  Further, in a November 2008 letter, UNC Hospitals stated the authorization provided for the release of the Veteran's records was not sufficient.  In a February 2009 statement, it appears the Veteran asked for new forms so that VA could get his records from UNC Hospitals; however, it does not appear that new authorization forms were sent to the Veteran.  On remand, the AOJ should undertake appropriate development to obtain the Veteran's outstanding private treatment records.  

The evidence of record also indicates there are outstanding VA treatment records.  In the January 1984 Salisbury VAMC hospital summary, it was noted the Veteran was transferred from the psychiatric service at Bowman-Gray to the Salisbury VAMC in November 1983, and was then transferred to the Asheville VAMC in December 1983, and then sent back to the Salisbury VAMC later in December 1983.  It was noted the Veteran was seen twice by a Dr. M. for psychiatric consultation, and was discharged in January 1984.  In a March 1985 dermatology clinic consultation note, the Veteran reported he had been going to the Mental Health clinic every two weeks since 1983; unfortunately, the note is not clear about the location of the VA Mental Health Clinic.  On remand, the AOJ should obtain all outstanding VA treatment records, to include the Veteran's VA mental health treatment at the Salisbury and Asheville VAMCs in the 1980s, and from any other identified VA facility.

Finally, treatment records from the North Carolina Department of Corrections associated with the evidentiary record are dated up to about August 2008.  On remand, the AOJ should undertake appropriate efforts to obtain any updated, relevant treatment records.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should undertake appropriate development to obtain the Veteran's full service personnel records, to include those regarding the circumstances under which the Veteran was separated from active duty service, to include any board proceedings.  Efforts to obtain these records should be documented in the record.  All obtained records should be associated with the evidentiary record.

2. The AOJ should undertake appropriate development to obtain the Veteran's SSA records.  All obtained records should be associated with the evidentiary record.

3. The AOJ should undertake appropriate development to obtain the Veteran's outstanding private treatment records, to include from UNC Hospitals, records regarding his hospitalization at Bowman-Grey sometime between April 1980 and November 1983, and from any other private hospital(s) in Winston-Salem, North Carolina which treated the Veteran for his ingestion of ammonia sometime between April 1980 and November 1983.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

4. The AOJ should undertake appropriate development to obtain any updated, relevant treatment records from the North Carolina Department of Corrections, dated from August 2008 to the present.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

5. For #1 through #4, the AOJ must perform all necessary follow-up indicated.  If the Veteran's records are not available, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain his records on his own.

6. The AOJ should obtain all outstanding VA treatment records, to include all records from the Salisbury VAMC and the Asheville VAMC, beginning in April 1980.  All obtained records should be associated with the evidentiary record.

7. The AOJ should undertake any other development it determines is warranted.

8. After the above development has been completed, adjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


